PER CURIAM,
Appellant, Jesus Castillo, has appealed from a judgment and sentence entered after he was found guilty by a jury of robbery while carrying a firearm. Appellant was sentenced to five years in the penitentiary with a mandatory minimum sentence of three years pursuant to Section 775.-087(2)(a) Florida Statutes (1977).
Appellant seeks reversal on the grounds of insufficiency of identification, admission of prejudicial evidence, inadequate jury instructions and imposition of improper sentence.
We have carefully considered the points on appeal in light of the record, briefs and argument of counsel and have concluded that no reversible error has been demonstrated. Douglas v. State, 328 So.2d 18 (Fla.1976); Smith v. State, 375 So.2d 864 (Fla.3d DCA 1979); Abbott v. State, 334 So.2d 642 (Fla.3d DCA 1976); Williams v. State, 307 So.2d 877 (Fla.3d DCA 1975); Section 775.087(2)(a) Florida Statutes (1977). The judgment and sentence are affirmed.
Affirmed.